DETAILED ACTION
	This is in response to communication received on 3/24/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/24/21.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Mackulin et al. US Patent Number 9,000,069 hereinafter MACKULIN as evidenced by What is the Difference Between Surface Tension and Surface Energy by Giles Dillingham and Pierce Geary hereinafter DILLINGHAM on claims 1-2 and 5-6 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Mackulin et al. US Patent Number 9,000,069 hereinafter MACKULIN as evidenced by What is the Difference Between Surface Tension and Surface Energy by Giles Dillingham and Pierce Geary hereinafter DILLINGHAM as applied to claim 1 above, and further in view of Berkau US PGPub 2004/0127593 hereinafter BERKAU on claims 3 and 4 are withdrawn because the independent claim 1 has been amended.

Reasons for Allowance
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance: the independent claim 1 specifically requires the following limitations, which when considered in the context of the overall claim, overcomes the prior art:
Transport liquid to entrap the specialized material in a plurality of micelles that move the specialized material to a surface of the bulk product material during transformation into its final solid form and e) releasing the specialized material from the plurality of micelles upon reaching the surface of the bulk product material
The closest prior art on record is MACKULIN which teaches a process of a stratifying resin in a different material—the stratifying resin forms small bubbles which do not entrap another material and further are not release when they reach the top layer of the coating (abstract, figures, column 4 lines 44-57). The bubbles remain intact. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717